Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Arguments filed with respect to claim 38 have been fully considered, but are not persuasive. Day at [0023] teaches “The input device generally includes a plurality of electrodes that are positioned to measure an electrical characteristic of the piezoelectric material at different points in order to determine the position and/or amount of force applied by the input object(s)”. The [abstract, 0045-0044, 0056, 0063, 0080] teach that force detection is through the first and second electrodes, and that the position is detected using the first and second electrodes. Sensing portion 290 detects signals sent through 291/292 which are connected to the first and second electrodes. Thus, the one or more signals received from ‘the plurality of first electrodes and the plurality of the second electrodes’ determine both the force and touch position. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-39 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US 2016.0117034).
Regarding claim 38, Day disclose:
An ultrasonic transducer configured for simultaneous touch and force sensing, the transducer comprising: a piezoelectric material including a first side and a second side, the second side opposite the first side, a plurality of first electrodes disposed on the first side of the piezoelectric material; and one or more second electrodes disposed on the second side of the piezoelectric material, wherein the plurality of first electrodes and the one or more second electrodes are operatively coupled to a processor, the processor configured to: receive one or more signals form the plurality of first electrodes and the one or more second electrodes; determine a location of a touch based on one or more received signals; and determine an applied force based on the one or more received signals (see Fig. 4-5; [0064-0065, 0075-0077]; piezoelectric material 206; first electrode 204 on first side of 206; second electrode 208 on second side of 206; processor 110 to determine force and touch location from signals received on first and second electrodes; [0023] teaches “The input device generally includes a plurality of electrodes that are positioned to measure an electrical characteristic of the piezoelectric material at different points in order to determine the position and/or amount of force applied by the input object(s)”. The [abstract, 0045-0044, 0056, 0063, 0080] teach that force detection is through the first and second electrodes, and that the position is detected using the first and second electrodes. Sensing portion 290 detects signals sent through 291/292 which are connected to the first and second electrodes. Thus, the one or more signals received from ‘the plurality of first electrodes and the plurality of the second electrodes’ determine both the force and touch position)
Regarding claim 39, the rejection of claim 35 is incorporated herein. Day further disclose:
the one or more second electrodes consists of one second electrode (see Fig. 4; where only one electrode 205 is considered).

Allowable Subject Matter
Claims 21-37 are allowed.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621